Citation Nr: 1243619	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In September 2011, the Board remanded the claim for additional development.  

In May 2011, the Veteran was afforded a videoconference hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for multiple sclerosis.  Specifically, the Veteran has argued that within seven years of separation from service, he experienced symptoms that included a loss of eyesight in his left eye for about one week, in 1976, due to optic neuritis.  He has testified that these eye treatment records are not available.  He also argues that he had back pain with foot drag, and memory impairment, to a compensable degree within seven years of separation from service (i.e., within the presumptive period), such that service connection is warranted as a presumptive condition.  See 38 C.F.R. §§ 3.307, 3.309 (2012).  He has testified that his treatment included two related back surgeries in 1977, and 1978-79.  See transcript of RO hearing, held in November 2009. 
Finally, he asserts that his multiple sclerosis may be due to vaccinations and inoculations received during service, or, in the alternative, due to participation in a high-altitude test on Pike's Peak, during which he was injected with radioactive Carbon-14 tracer.  He argues that either of these events may have weakened his immune system, and caused his multiple sclerosis.  The Board notes that the Veteran's participation in high-altitude study during service has been confirmed, and that a June 1970 report from this study is of record.  

The Board finds that a remand is required.  The Veteran's back treatment reports from between 1977 and 1978, to include his first two back surgeries, are not of record, and it does not appear that an attempt has been made to obtain them.  On remand, an attempt should be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

In March 2010, the Veteran was afforded a VA examination.  The report of this examination shows that the examiner noted the following: there are no medical records available concerning the Veteran's claimed eye treatment in 2006, therefore "there is no definitive condition."  The Veteran was diagnosed with multiple sclerosis in 2006.  It is unlikely that that Veteran developed optic neuritis once in 1976, with no diagnosis of multiple sclerosis for the next 30 years, without any intermittent neurological manifestations related to multiple sclerosis.  The examiner concluded:

I cannot resolve this issue without resorting to mere speculation.  It is my opinion that [the] Veteran's isolated optic neuritis in 1976 and subsequently after about 30 years diagnosing multiple sclerosis in 2006, is not likely the natural history of multiple sclerosis without intermittent neurological manifestations related to multiple sclerosis.  I could not find any actual evidence pertaining to first manifestation of multiple sclerosis prior to September 22nd 1978 in the available Veteran's C. File medical records.

In September 2011, the Board remanded this claim.  The Board directed that the Veteran's records associated with the Veteran's disability claim filed with the Social Security Administration (SSA) be obtained, and this has been done.  

The March 2010 VA opinion is somewhat unclear on certain matters, to include the last line of the above-quoted opinion, which states that, "I could not find any actual evidence pertaining to first manifestation of multiple sclerosis prior to September 22nd 1978 in the available Veteran's C. File medical records."  In fact, there is no medical evidence of record that is dated prior to 2006.  Furthermore, the March 2010 VA opinion did not address the Veteran's assertion that he had right lower extremity neurological symptoms within the presumptive period, with related back surgeries in 1977, and 1978-79.  Finally, the evidence received from the SSA includes a significant amount of private treatment reports that were not of record at the time of the March 2010 VA opinion.  The statutory duty to assist a claimant includes providing examinations when warranted, with the conduct of a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the Veteran should be afforded another examination, to include obtaining another etiological opinion based on a full review of the record, to include the medical evidence received after the March 2010 VA examination.  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the health care providers who treated him for back and right lower extremity symptoms between 1977 and 1978, to include two back surgeries, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records.

2.  The Veteran should be afforded an examination for his multiple sclerosis.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner should express an opinion as to the following: 

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's multiple sclerosis was caused by his service, to include as due to exposure to radioactive Carbon-14 tracer, or any vaccinations/inoculations.  

b)  If, and only if, the Veteran's multiple sclerosis is found not to have been caused by his service, whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's multiple sclerosis was symptomatic within seven years of separation from service (i.e., by September 1978).   

c)  If, and only if, the Veteran's multiple sclerosis is found to have been symptomatic within seven years of separation from service, the examiner should describe those symptoms and comment upon their manifestations and severity.  

A rationale for any opinion expressed should be provided.  If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

3.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


